Exhibit 10.2

ADMINISTRATION AGREEMENT

among

GOAL CAPITAL FUNDING TRUST 2007-1

as Issuer

WILMINGTON TRUST COMPANY,

as Delaware Trustee,

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Indenture Trustee,

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Eligible Lender Trustee,

and

GOAL FINANCIAL, LLC,

as Administrator

Dated as of June 7, 2007



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT dated as of June 7, 2007 (as amended from time to
time, this “Agreement”), among GOAL CAPITAL FUNDING TRUST 2007-1, a Delaware
statutory trust (the “Issuer” or the “Trust”), WILMINGTON TRUST COMPANY, a
Delaware banking corporation, not in its individual capacity but solely as
Delaware trustee (the “Delaware Trustee”), THE BANK OF NEW YORK TRUST COMPANY,
N.A., a national banking association, not in its individual capacity but solely
as indenture trustee (the “Indenture Trustee”), THE BANK OF NEW YORK TRUST
COMPANY, N.A., a national banking association, not in its individual capacity
but solely as eligible lender trustee (the “Eligible Lender Trustee”) and GOAL
FINANCIAL, LLC, a California limited liability company (the “Administrator”).

WITNESSETH :

WHEREAS, on the date hereof, the Issuer has issued its (a) student loan
asset-backed notes (the “Notes”) pursuant to the Indenture of Trust, dated as of
June 7, 2007, among the Issuer, the Eligible Lender Trustee and the Indenture
Trustee (as the same may be amended from time to time, the “Indenture”); and
(b) its trust certificates (the “Trust Certificates”) pursuant to the Amended
and Restated Trust Agreement, dated as of June 7, 2007 (as the same may be
amended, restated or amended and restated from time to time, the “Trust
Agreement”), between the Delaware Trustee and Goal Capital Funding, LLC, as
depositor (together with its successors in interest, the “Owner”); and

WHEREAS, pursuant to an Eligible Lender Trust Agreement, dated as of June 7,
2007 (as the same may be amended from time to time, the “Eligible Lender Trust
Agreement”), between the Issuer and the Eligible Lender Trustee, the Eligible
Lender Trustee shall hold legal title to Eligible Loans acquired by the Issuer
as beneficial owner; and

WHEREAS, pursuant to the Indenture, the Issuer and the Eligible Lender Trustee
are assigning their respective interests in the Financed Eligible Loans and
other collateral (the “Collateral”) to the Indenture Trustee; and

WHEREAS, the Issuer desires to have the Administrator perform certain of the
duties of the Issuer referred to in the Basic Documents (as defined in the
Indenture) and any other documents signed by the Delaware Trustee or the
Eligible Lender Trustee on behalf of the Issuer (collectively, the “Trust
Related Agreements”) or required by the Higher Education Act with respect to the
Eligible Loans and to provide such additional services consistent with the terms
of this Agreement and the Trust Related Agreements as the Issuer and the
Delaware Trustee may from time to time request; and

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for Issuer on the terms set forth
herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Basic Documents.



--------------------------------------------------------------------------------

Section 1. Duties of the Administrator.

(a) Duties with Respect to the Trust Related Agreements.

(i) The Administrator agrees to perform all its duties under this Agreement and
the Trust Related Agreements. In addition, the Administrator shall consult with
the Delaware Trustee regarding the duties of the Issuer and the Delaware Trustee
under the Trust Related Agreements. The Administrator shall monitor the
performance of the Issuer and shall advise the Eligible Lender Trustee and the
Delaware Trustee when action is necessary to comply with the Issuer’s duties
under the Trust Related Agreements. The Administrator shall prepare for
execution by the Issuer, or shall cause the preparation by other appropriate
persons or entities of, all such documents, reports, filings, instruments,
certificates and opinions that it shall be the duty of the Issuer to prepare,
file or deliver pursuant to the Trust Related Agreements. In furtherance of the
foregoing, the Administrator shall take all appropriate action that is the duty
of the Issuer to take pursuant to the Trust Related Agreements, including,
without limitation, such of the foregoing as are required with respect to the
following matters under the Trust Related Agreements:

(A) preparing and delivering to the Indenture Trustee any Issuer Order required
to be delivered to the Indenture Trustee pursuant to the terms of the Indenture;

(B) preparing and delivering notice to the Registered Owners of the removal of
the Indenture Trustee and the appointment of a successor Indenture Trustee;

(C) preparing an Issuer Order and obtaining an opinion of counsel, if necessary,
for the release of property of the Trust Estate;

(D) preparing Issuer Orders and obtaining opinions of counsel with respect to
the execution of amendments to the Trust Related Agreements and the delivery to
the Registered Owners, the Rating Agencies and any other parties to whom notice
is required to be sent notices with respect to such amendments;

(E) paying all expenses in connection with the issuance of the Notes;

(F) prepaying (from the Trust Estate) or accelerating the Notes and the related
notice to the Indenture Trustee;

(G) taking all actions on behalf of the Issuer necessary under any Guarantee
Agreement;

(H) responding to inquiries and requests made by borrowers, educational
institutions, Guarantee Agencies, the Indenture Trustee and other parties with
respect to the Financed Eligible Loans and to requests by independent auditors
for information concerning the Issuer’s financial affairs;

 

2



--------------------------------------------------------------------------------

(I) maintaining financial records concerning the Financed Eligible Loans and, if
furnished adequate information with respect to financial affairs not related to
the Financed Eligible Loans, preparing and maintaining a general ledger and
financial statements for the Issuer;

(J) providing instructions to the Issuer and the Eligible Lender Trustee with
respect to the administration of the Financed Eligible Loans;

(K) furnishing to the Issuer, the Indenture Trustee or the Eligible Lender
Trustee copies of reports received with respect to the Financed Eligible Loans,
and preparing an Administrator’s Distribution Date Certificate and such
additional reports with respect to the Financed Eligible Loans as the Issuer,
the Indenture Trustee or the Eligible Lender Trustee may reasonably request from
time to time;

(L) furnishing to the Issuer, the Indenture Trustee and any other applicable
Person any report or statement required under any Trust Related Agreement to be
delivered to such Person by the Issuer or the Administrator;

(M) preparing, or causing to be prepared, and furnishing to the Issuer annual
operating budgets, quarterly statistical reports and cash flow projections as
required under the Indenture;

(N) performing such other services with respect to administration of the
Financed Eligible Loans as the Issuer or the Eligible Lender Trustee may
reasonably request;

(O) completing and filing all tax returns and tax filings as required pursuant
to Section 5.04 of the Trust Agreement;

(P) informing the Delaware Trustee if any withholding is required pursuant to
Section 5.01 of the Trust Agreement;

(Q) handling all accounting matters pursuant to Section 5.04 of the Trust
Agreement;

(R) preparing all reports required by the Higher Education Act in connection
with Financed Eligible Loans; and

(S) executing any Trust Related Agreements on behalf of the Issuer.

(b) Duties with Respect to Servicing and Guarantees.

(i) The Administrator shall consolidate, prepare and report all pertinent
information to the United States Department of Education on the “Lender
Reporting System Report” (or such successor report as may be applicable).

 

3



--------------------------------------------------------------------------------

(c) Additional Duties.

(i) In addition to the duties of the Administrator set forth above, the
Administrator shall perform or cause to be performed the duties and obligations
of the Delaware Trustee on behalf of the Issuer under the Trust Agreement.

(ii) In furtherance of the foregoing, the Issuer shall execute and deliver to
the Administrator one or more powers of attorney substantially in the form of
Exhibit A hereto, appointing the Administrator the attorney-in-fact of the
Issuer for the purpose set forth therein. Subject to Section 6 hereof, and in
accordance with the directions of the Issuer or the Delaware Trustee, the
Administrator shall administer, perform or supervise the performance of such
other activities in connection with the Trust Estate (including the Trust
Related Agreements) as are not covered by any of the foregoing provisions and as
are expressly requested by the Issuer or the Delaware Trustee. The Administrator
agrees to deliver such notices as are specified to be delivered by the
Administrator under the Trust Related Agreements.

(iii) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions or otherwise deal
with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer or the Delaware Trustee and shall be, in the Administrator’s
opinion, no less favorable to the Issuer or the Delaware Trustee than would be
available from unaffiliated parties.

(iv) In carrying out any of its obligations under this Agreement, the
Administrator may act either directly or through agents, attorneys, accountants,
independent contractors and auditors and enter into agreements with any of them.

(d) Non-Ministerial Matters.

(i) With respect to matters that in the reasonable judgment of the Administrator
are non-ministerial, the Administrator shall not be under any obligation to take
any action, and in any event shall not take any action, unless the Administrator
shall have received instructions from the Delaware Trustee or the Owner. For the
purpose of the preceding sentence, “non-ministerial matters” shall include,
without limitation:

(A) the amendment of or any supplement to the Trust Related Agreements;

(B) the initiation of any action, claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer,
except for actions, claims or lawsuits initiated in the ordinary course of
business by the Issuer or its agents or nominees for the collection of amounts
owed in respect of Financed Eligible Loans;

(C) the appointment of a successor Indenture Trustees pursuant to the Indenture,
or the consent to the assignment by the Indenture Trustee of its obligations
under the Indenture;

 

4



--------------------------------------------------------------------------------

(D) the removal of the Indenture Trustee; and

(E) the amendment, change or modification of this Agreement or any Trust Related
Agreement, except for amendments, changes or modifications that do not either
(1) reduce in any manner the amount of, or delay the timing of, or collections
of payments with respect to the Financed Eligible Loans or (2) materially reduce
the underwriting standards with respect to the Financed Eligible Loans.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not (A) make any payments to
the Registered Owners under the Trust Related Agreements, (B) sell the Trust
Estate pursuant to the Indenture or (C) take any action that the Issuer or the
Delaware Trustee directs the Administrator not to take on its behalf.

(iii) The foregoing non-ministerial matters shall only be performed by the
Administrator with prior Rating Confirmation.

(e) Additional Duties. The Administrator shall perform the following additional
duties:

(i) supervising the closing of the sale of any series of Notes including the
payment of the costs of issuance for any series of Notes;

(ii) selecting and assigning Servicers and Guaranty Agencies and negotiating
and/or renegotiating contracts, terms and/or pricing with Servicers and/or
Guaranty Agencies; and

(iii) selecting and assigning, and negotiating and renegotiating for the
services of professional personnel such as, without limitation, accountants,
investment bankers, attorneys and Rating Agencies.

(f) Indemnification.

The Administrator will:

(i) indemnify the Indenture Trustee, the Eligible Lender Trustee and their
respective agents for, and hold them harmless against, any losses, liability,
claim, action, suit, cost or expense, of any kind or nature whatsoever,
including reasonable attorney’s fees and expenses, incurred without negligence,
misconduct or bad faith on their part, arising out of the misconduct, negligence
or bad faith or other act of the Administrator in the performance of the
Administrator’s duties contemplated by this Agreement; and

(ii) indemnify the Issuer and the Delaware Trustee and their respective agents
for, and hold them harmless against, any losses, liability, claim, action, suit,
cost or expense, of any kind or nature whatsoever, including reasonable
attorney’s fees and expenses, incurred without negligence, misconduct or bad
faith on their part, arising out of the misconduct, negligence or bad faith or
other act of the Administrator in the

 

5



--------------------------------------------------------------------------------

performance of the Administrator’s duties contemplated by this Agreement;
provided, however, that the Administrator shall not be required to indemnify the
Issuer or the Delaware Trustee pursuant to this subsection (f)(ii) so long as
the Administrator has acted pursuant to the instructions of the Delaware Trustee
or the Owner in accordance with subsection (d) of this Section.

(g) In the event that the Administrator determines that it would be beneficial
to the Issuer for a party other than the Administrator to perform any of the
duties under this Section, it will notify the Issuer and, subject to first
obtaining Rating Confirmation, the parties to this Agreement may either amend
this Agreement or delegate those duties to another party. However, until such
Rating Confirmation is obtained, no such amendment or delegation shall be
effective. Notwithstanding the foregoing, the parties hereto agree and
acknowledge that (i) the Administrator is entering into that certain
Verification Agent Agreement of even date herewith with The Bank of New York
Trust Company, N.A., and (ii) the Rating Confirmation shall not be required to
be satisfied in connection therewith.

(h) In furtherance of subparagraphs (a), (b), (c) and (d) of this Section, the
Administrator’s duties shall include:

 

  1. Review, verify and compare “Loan Origination Disbursements Made Reports”
received from Great Lakes Higher Education Guaranty Corporation and/or ACS
Education Loan Services, Inc. (or any other Servicer, if a Rating Confirmation
is first received) with the “Loan Transfer Document” received from Owner and, if
all documents are in order, execute the “Loan Transfer Document”, issue and sign
an “Eligible Loan Acquisition Certificate” and instruct the Eligible Lender
Trustee, via facsimile, electronic mail or similar means, to transfer the
principal and Premium of the acquired Eligible Loans to the Depositor.

 

  2. On any date on which fees are due to the United States Department of
Education, prepare, sign and deliver to the Indenture Trustee the “Consolidation
Loan Rebate Fee Report” and execute an Issuer Order for the payment of such
fees.

 

  3. Monthly Allocation Date Process:

 

  (i) On or before each Determination Date for a Monthly Allocation Date,
calculate and verify the deposits and distributions payable pursuant to
Section 5.04 of the Indenture on such Monthly Allocation Date or prior to the
following Monthly Allocation Date, as applicable, and execute the Monthly
Allocation Date Certificate attached as Exhibit C to the Indenture for the
payment of such deposits and distributions; and

 

  (ii) Calculate the interest amount that will accrue, based on an interest rate
assumed by the Administrator, prior to the next Monthly Allocation Date on the
Auction Rate Notes for which the interest rate is not known on such Monthly
Allocation Date and instruct the Indenture Trustee to deposit such interest
amount into the Future Distribution Fund.

 

6



--------------------------------------------------------------------------------

  4. Quarterly Distribution Date Process:

 

  (i) On or before each Determination Date for a Quarterly Distribution Date,
instruct the Indenture Trustee to pay the Trustee Fee, the Delaware Trustee Fee,
the Auction Agent Fees, the Broker-Dealer Fees and the Administration Fee
payable on such Quarterly Distribution Date to the Indenture Trustee, the
Delaware Trustee, the Auction Agents, the Broker-Dealers and the Administrator,
respectively, in accordance with Section 5.04 of the Indenture and on any
Quarterly Distribution Date on which fees are payable to any Remarketing Agent,
determine the amount of any such fees paid by the Administrator and reimbursable
to the Administrator pursuant to the Indenture;

 

  (ii) On or before each Quarterly Distribution Date, execute individual Issuer
Orders for payment of the fees (including any reimbursement of the
Administrator) payable on such Quarterly Distribution Date, described in
subsection (i) above; and

 

  (iii) On or before each Quarterly Distribution Date, calculate and verify the
amounts payable to the Registered Owners, other Persons, Accounts and Funds
pursuant to Sections 5.04 and 6.02 of the Indenture, and execute Issuer Orders
with respect to such payments.

 

  5. Auction Rate Distribution Date Process

 

  (i) On or before each Auction Rate Distribution Date, calculate and verify the
fees due and payable to any Auction Agent or Broker-Dealer on such Distribution
Date.

 

  (ii) On or before each Auction Rate Distribution Date, execute individual
Issuer Orders for payment of any fees payable on such Distribution Date, as
calculated and verified pursuant to subsection (i) above; and

 

  (iii) On or before each Auction Rate Distribution Date, calculate and verify
the amounts payable to the Registered Owners of Auction Rate Notes pursuant to
Section 5.04 and 6.02 of the Indenture, and execute Issuer Orders with respect
to such payments.

 

  6. Reserve Fund Compliance:

 

  (i) Monitor the amount on deposit in the Reserve Fund and, on each Quarterly
Distribution Date, determine whether such amount equals or exceeds the Specified
Reserve Fund Balance.

 

  (ii) If necessary, execute and deliver to the Indenture Trustee an Issuer
Order to replenish the Reserve Fund with any amounts required from the
Collection Fund.

 

7



--------------------------------------------------------------------------------

  7. Limits on Fees:

 

  (i) Verify that fees are in compliance with the following:

 

  (a) Any fees paid to the Servicers, the Indenture Trustee, the Delaware
Trustee, the Eligible Lender Trustee and the Administrator (including
reimbursement of any fees paid by the Administrator to any Remarketing Agent)
are authorized by the Indenture and do not exceed any applicable limit set forth
therein;

 

  (b) Servicing Fees do not exceed the amounts established in the Servicing
Agreements; and

 

  (c) Fees paid to any Broker-Dealer or any Auction Agent are authorized by the
Indenture and do not exceed any applicable limit set forth therein.

 

  (ii) Verify that each Issuer Order directing the payment of any fee referred
to in subsection (i) above has attached to it the appropriate invoice from the
payee.

 

  (iii) Compliance on Sale of Loans: Verify that, in the event Eligible Loans
are sold by the Issuer, any such sale complies with applicable provisions of the
Indenture.

 

  8. Determine the applicable interest rate for each Class of Notes for each
Interest Accrual Period following the initial Interest Accrual Period in
accordance with the Indenture and, with respect to Auction Rate Notes, verify
that the Maximum Rate for each Interest Accrual Period does not exceed the
Interest Rate Limitation.

 

  9. Redemption: Verify that any conditions set forth in the Indenture for the
redemption of Notes are satisfied in connection with any such redemption.

 

  10. Verification that each investment of moneys within any Fund constitutes an
Investment Security.

 

  11. Preparation of Moody’s Investors Services Monthly Monitoring Report
(attached as Exhibit B) and delivery of such report to Moody’s and the Issuer.

 

  12. Maintenance and record keeping of the Issuer’s general ledger and other
relevant records and preparation of monthly unaudited financial statements.

 

  13. Providing for and assisting in the completion of the audit of the
financial statements of the Issuer.

 

  14.

Administration and maintenance of the reports of servicers and others used in
connection with the administration of any “borrower benefits” program

 

8



--------------------------------------------------------------------------------

 

and verification that any such “borrower benefits” program is in compliance with
the Indenture.

 

  15. All other activities required or expected from the Administrator for the
smooth operation of the business.

Section 2. Statements to Registered Owners. Two days preceding a Distribution
Date, the Administrator shall provide to the Indenture Trustee (with a copy to
the Rating Agencies), solely for the purpose of having the Indenture Trustee
forward on such Distribution Date to each Registered Owner of record, a
statement to noteholders in the form described in Section 4.20 of the Indenture
or such other form as may be required to comply with the rules and regulations
of the Securities and Exchange Commission.

Section 3. Annual Statements as to Compliance; Financial Statements.

(a) For so long as the Depositor is required to report under the Exchange Act
with respect to the Issuer, the Administrator shall deliver to the Depositor and
the Issuer by March 30 of each calendar year, commencing in 2008:

(i) a certificate of an officer of the Administrator (an “Officer’s
Certificate”), providing such information as is required under Item 1123 of
Regulation AB under the Securities Act of 1933, as amended (the “Securities
Act”), and the Securities Exchange Act of 1934, as amended;

(ii) a report on its assessment of its compliance during the preceding calendar
year with those servicing requirements for asset-backed securities described in
Item 1122 of Regulation AB for which the Administrator has responsibility under
the terms of this Agreement in the form required by Item 1122 of Regulation AB;
provided that the assessment of compliance required by this paragraph may be
replaced, at the Administrator’s option, by any similar assessment using
standards which are now or in the future in use by administrators or servicers
of comparable assets or which otherwise comply with any rule, regulation,
“no-action” letter or similar guidance promulgated by the Securities and
Exchange Commission; and

(iii) an attestation with respect to the Administrator’s assessment of
compliance described in paragraph (ii) above in the form required by 1122(b) of
Regulation AB. Such report will also indicate that the firm is independent of
the Administrator within the meaning of the Code of Professional Ethics of the
American Institute of Certified Public Accountants; provided that the
attestation report required by this paragraph may be replaced, at the
Administrator’s option, by any similar attestation report using standards which
are now or in the future in use by administrators or servicers of comparable
assets or which otherwise comply with any rule, regulation, “no-action” letter
or similar guidance promulgated by the Securities and Exchange Commission.

(b) The Administrator agrees to cooperate in good faith with any reasonable
request by the Depositor or the Issuer for information regarding the
Administrator which

 

9



--------------------------------------------------------------------------------

is required in order to enable the Depositor to comply with the provisions of
Regulation AB, including Items 1108, 1117 and 1119 of Regulation AB as it
relates to the Administrator or to the Administrator’s obligations under this
Agreement and to deliver to the Depositor all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Depositor or the Issuer to enable the Depositor to comply
with the provisions of Regulation AB.

(c) The Administrator shall provide any information reasonably requested by the
Depositor, the Issuer or any of their Affiliates, in order to comply with or
obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.

(d) The Administrator shall provide to each Rating Agency a copy of its audited
financial statements within 150 days of the close of its fiscal year.

Section 4. Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer, the
Indenture Trustee, the Registered Owners, the Eligible Lender Trustee, the
Delaware Trustee and the Owner at any time during normal business hours.

Section 5. Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Administrator shall be entitled to a fee as set
forth in the engagement letter dated as of the date hereof between the Issuer
and the Administrator (the “Engagement Letter”). The payment of the foregoing
fee shall be solely an obligation of the Issuer to be paid solely out of the
Trust Estate. The compensation set forth in the Engagement Letter cannot be
changed without a Rating Confirmation.

Section 6. Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer, the Indenture Trustee, the Eligible
Lender Trustee or the Delaware Trustee with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly
authorized by the Issuer, the Indenture Trustee, the Eligible Lender Trustee or
the Delaware Trustee or unless otherwise provided in this Agreement, the
Administrator shall have no authority to act for or represent the Issuer, the
Indenture Trustee, the Eligible Lender Trustee or the Delaware Trustee in any
way and shall not otherwise be deemed an agent of the Issuer, the Indenture
Trustee, the Eligible Lender Trustee or the Delaware Trustee.

Section 7. No Joint Venture. Nothing contained in this Agreement: (a) shall
constitute the Administrator and any of the Issuer, the Indenture Trustee, the
Eligible Lender Trustee, the Delaware Trustee or the Owner as members of any
partnership, joint venture, association, syndicate, unincorporated business or
other separate entity; (b) shall be construed to impose any liability as such on
any of them; or (c) shall be deemed to confer on any of them any express,
implied or apparent authority to incur any obligation or liability on behalf of
the others.

 

10



--------------------------------------------------------------------------------

Section 8. Other Activities of the Administrator. Nothing herein shall prevent
the Administrator or its Affiliates from engaging in other businesses or, in its
or their sole discretion, from acting in a similar capacity as an administrator
for any other person or entity even though such person or entity may engage in
business activities similar to those of the Issuer, the Eligible Lender Trustee,
the Delaware Trustee or the Indenture Trustee.

Section 9. Term of Agreement; Resignation and Removal of Administrator. Unless
sooner terminated in accordance with the provisions of this Section, this
Agreement shall remain in full force and effect until the dissolution of the
Issuer, in which event this Agreement shall automatically terminate. The
Administrator may resign its duties hereunder by providing the Issuer and the
Rating Agencies with at least sixty (60) days’ (or such shorter period of time
as to which a Rating Confirmation has been obtained) prior written notice. The
Administrator may be removed immediately upon written notice of termination from
the Issuer or the Indenture Trustee to the Administrator and the Rating Agencies
if any of the following events shall occur:

(a) the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten (10) days (or, if such default cannot be cured in such time,
shall not give within ten (10) days such assurance of cure as shall be
reasonably satisfactory to the Issuer);

(b) a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within sixty
(60) days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or

(c) the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

The Administrator agrees that if any of the events specified in clause (a),
(b) or (c) of this Section shall occur, it shall give written notice thereof to
the Issuer, the Indenture Trustee and the Rating Agencies within seven (7) days
after the happening of such event. The Administrator agrees that it will not
commence or consent to the events specified in clause (c) without the prior
written consent of the Issuer.

No resignation or removal of the Administrator pursuant to this Section shall be
effective until (i) a successor Administrator shall have been appointed by the
Issuer (with the consent of the Delaware Trustee, the Indenture Trustee and the
Eligible Lender Trustee); (ii) such successor Administrator shall have a net
worth of at least five million dollars ($5,000,000) and shall have

 

11



--------------------------------------------------------------------------------

agreed in writing to be bound by the terms of this Agreement in the same manner
as the Administrator is bound hereunder; and (iii) a Rating Confirmation is
obtained.

Section 10. Action Upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Agreement pursuant to Section 9 hereof or
the resignation or removal of the Administrator pursuant to Section 9 hereof,
respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
deliver to the Issuer all property and documents of or relating to the Trust
Estate then in the custody of the Administrator. In the event of the resignation
or removal of the Administrator, the Administrator shall cooperate with the
successor Administrator and take all reasonable steps requested to assist the
Issuer in making an orderly transfer of the duties of the Administrator.

Section 11. Notices. Any notice, report or other communication given hereunder
shall be in writing (which shall include electronic transmissions capable of
producing a written record) and addressed as follows:

If to the Administrator, to:

Goal Financial, LLC

9477 Waples Street, Suite 100

San Diego, California 92121

Attention: Seamus Garland

Email: sgarland@goalfinancial.net

If to the Rating Agencies:

Moody’s Investors Service

99 Church Street

New York, New York 10007

Attention: Sharon Asch

Email: servicerreports@moodys.com

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Email: servicer_reports@sandp.com

Dominion Bond Rating Service Limited

DBRS, Inc.

140 Broadway, 35th Floor

New York, New York 10005

Email: dhartung@dbrs.com

Fitch, Inc.

One State Street Plaza

New York, New York 10004

Attention: ABS Surveillance

Email: suveillance-abs-consumr@fitchratings.com

 

12



--------------------------------------------------------------------------------

If to the Issuer, to:

Goal Capital Funding Trust 2007-1

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Email: joller@wilmingtontrust.com

Fax: (302) 636-4140

If to the Indenture Trustee or the Eligible Lender Trustee, to:

The Bank of New York Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, Florida 32256

Attention: Corporate Trust Department

Email: nturner@bankofny.com

Fax: 904-645-1931

If to the Delaware Trustee, to:

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Email: joller@wilmingtontrust.com

Fax: (302) 636-4140

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is electronically transmitted or mailed by certified mail,
postage prepaid, or hand delivered to the address of such party as provided
above.

Section 12. Amendments. This Agreement may be amended from time to time by
written instrument signed by the parties hereto so long as a Rating Confirmation
has been obtained with respect to such amendment.

Section 13. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer, the Delaware Trustee, the Registered Owners, the Eligible Lender
Trustee and the Indenture Trustee, and unless a Rating Confirmation has been
obtained with respect to such assignment. An assignment with such consent and
Rating Confirmation, if accepted by the assignee, shall bind the assignee
hereunder in the same manner as the Administrator is bound hereunder.
Notwithstanding the foregoing, this Agreement may be assigned by the
Administrator without the consent of the Issuer, the Eligible Lender Trustee,
the Indenture Trustee or the Delaware Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided that such successor organization executes
and

 

13



--------------------------------------------------------------------------------

delivers to the Issuer, the Eligible Lender Trustee, the Delaware Trustee and
the Indenture Trustee an agreement in which such corporation or other
organization agrees to be bound hereunder by the terms of the assignment in the
same manner as the Administrator is bound hereunder, and a Rating Confirmation
shall have been obtained with respect to, such assignment. Subject to the
foregoing, this Agreement shall bind any such permitted successors or assigns of
the parties hereto.

Section 14. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW, AND THE RIGHTS, OBLIGATIONS AND REMEDIES OF
THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

Section 15. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK AND EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND, SOLELY FOR THE PURPOSES OF THIS AGREEMENT, EACH PARTY HERETO
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

Section 16. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

Section 17. Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall together constitute but one and the same
agreement.

Section 18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 19. Indemnity.

(a) The Issuer, but only to the extent of the assets in the Trust Estate and
without personal recourse to the Issuer, the Delaware Trustee, the Indenture
Trustee and the Eligible Lender Trustee and their directors, officers,
employees, agents and servants, and all Persons controlling, controlled by or
under common control or otherwise affiliated with them, agrees that it shall pay
and shall protect, indemnify and save harmless the Administrator and the
Administrator’s directors, officers, employees, agents and servants, and all
Persons controlling, controlled by or under common control or otherwise
affiliated with the Administrator (each of

 

14



--------------------------------------------------------------------------------

the foregoing an “Indemnified Person”) from and against any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs and expenses (including, without limitation, fees and
expenses of counsel) of any nature (including, without limitation, under any
federal, state or foreign securities laws, rules or regulations) arising from or
relating to this Agreement and the transactions contemplated hereby or by any of
the agreements, instruments or documents to which the Administrator may be a
party, whether now existing or hereinafter arising (all of the foregoing being
collectively referred to as “Indemnified Amounts”); excluding, however,
Indemnified Amounts resulting from the negligence or misconduct of the
Administrator in performing its obligations under this Agreement. If any action,
suit or proceeding arising from any of the foregoing is brought against any
Indemnified Person, the Issuer, but only to the extent of amounts within the
Trust Estate that are available therefor and without personal recourse, will
resist and defend such action, suit or proceeding or cause the same to be
resisted and defended by its counsel (which counsel shall be reasonably
satisfactory to the affected Indemnified Person or Persons) and shall pay all
costs of defense as incurred unless it is finally determined by a court of
competent jurisdiction that such Indemnified Person is not entitled to
indemnification hereunder.

(b) This Section shall survive the termination of this Agreement.

Section 20. Limitation of Liability of Eligible Lender Trustee, Indenture
Trustee and Delaware Trustee. Notwithstanding anything contained herein to the
contrary, this instrument has been executed by each of Wilmington Trust Company
and The Bank of New York Trust Company, N.A., not in its individual capacity but
solely in its capacity as Delaware Trustee, Indenture Trustee or Eligible Lender
Trustee, as applicable, and in no event shall either of Wilmington Trust Company
or The Bank of New York Trust Company, N.A., in its individual capacity, or any
beneficial owner of the Issuer have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder,
as to all of which recourse shall be had solely to the assets of the Issuer.

 

15



--------------------------------------------------------------------------------

Section 21. No Petition. The parties hereto will not at any time institute
against the Issuer any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any United States federal or state bankruptcy or
similar law in connection with any obligations of the Issuer under any Basic
Document as such term is defined in the Indenture. The obligations set forth in
this Section shall survive termination of this Agreement.

Section 22. Entire Agreement. This Agreement embodies and constitutes the entire
understanding between the parties with respect to the transactions contemplated
by this Agreement, and all prior or contemporaneous agreements, understandings,
representations and statements between the parties, written or oral, are merged
into and superseded by this Agreement.

Section 23. Notices. For so long as Goal Financial, LLC shall be acting as
Administrator, the Administrator shall notify Fitch of any of the following
events: (i) Ryan Katz shall cease to be chief executive officer of Goal
Financial, LLC or cease to own (directly or indirectly) a majority of the voting
membership interest of Goal Financial, LLC (provided, however, that each of the
parties hereto agrees that Ryan Katz shall not be deemed to fail to own
(directly or indirectly) a majority of the voting membership interest of Goal
Financial, LLC solely as a result of provisions, existing on the date hereof,
within Goal Financial, LLC’s operating agreement and other organizational
documents that, with respect to certain specified actions, activities or
amendments, require the consent of all members (or of members with combined
membership interests of greater than a majority of the total membership
interests) of Goal (including members who hold non-voting membership
interests)); (ii) any Person that is not an owner of voting membership interest
of Goal Financial, LLC as of the Date of Issuance shall acquire an ownership
interest in the voting stock of Goal Financial, LLC or (iii) any material
amendment shall be made to the operating agreement of Goal Financial, LLC.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

GOAL CAPITAL FUNDING TRUST 2007-1 By:  

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Delaware Trustee

  By:  

/s/ J. Christopher Murphy

  Title:   J. Christopher Murphy   Name:   Financial Services Officer

 

S-1   Administration Agreement

  (Goal Capital Funding Trust 2007-1)



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Delaware Trustee

By:

 

/s/ J. Christopher Murphy

Name:

  J. Christopher Murphy

Title:

  Financial Services Officer

 

S-2   Administration Agreement   (Goal Capital Funding Trust 2007-1)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

not in its individual capacity but solely as Eligible Lender Trustee

By:

 

/s/ Nathan E. Turner

Name:

 

Nathan E. Turner

Title:

 

Assistant Treasurer

 

S-3   Administration Agreement   (Goal Capital Funding Trust 2007-1)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Indenture Trustee

By:

 

/s/ Nathan E. Turner

Name:

  Nathan E. Turner

Title:

 

Assistant Treasurer

 

S-4   Administration Agreement   (Goal Capital Funding Trust 2007-1)



--------------------------------------------------------------------------------

GOAL FINANCIAL, LLC,

as Administrator

By:  

/s/ Seamus Garland

Name:  

Seamus Garland

Title:   CFO, Senior Vice President, Secretary & Treasurer

 

S-5   Administration Agreement   (Goal Capital Funding Trust 2007-1)



--------------------------------------------------------------------------------

EXHIBIT A

POWER OF ATTORNEY

 

STATE OF DELAWARE      )      ) COUNTY OF NEW CASTLE      )

KNOW ALL MEN BY THESE PRESENTS, that Goal Capital Funding Trust 2007-1, as
Issuer (the “Issuer”), in connection with the Administration Agreement dated as
of June 7, 2007 (as the same may be amended from time to time, the “Agreement”)
among the Issuer, the Delaware Trustee, the Indenture Trustee, the Eligible
Lender Trustee and the Administrator, does hereby make, constitute and appoint
Goal Financial, LLC, and its agents and attorneys, as Attorney-in-Fact to
execute on behalf of the Issuer all such documents, reports, filings,
instruments, certificates and opinions as it shall be the duty of the Issuer to
prepare, file or deliver pursuant to the Trust Related Agreements, including,
without limitation, to appear for and represent the Issuer in connection with
the preparation, filing and audit of federal, state and local tax returns
pertaining to the Issuer, and with full power to perform any and all acts
associated with such returns and audits that the Issuer could perform, including
without limitation, the right to distribute and receive confidential
information, defend and assert positions in response to audits, initiate and
defend litigation, and to execute waivers of restrictions on assessments of
deficiencies, consents to the extension of any statutory or regulatory time
limit, and settlements.

All powers of attorney for this purpose heretofore filed or executed by the
Issuer are hereby revoked.

Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

EXECUTED as of this 7TH day of June, 2007.

 

GOAL CAPITAL FUNDING TRUST 2007-1

By:

 

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Delaware Trustee

 

By:

 

/s/ J. Christopher Murphy

 

Name:

  J. Christopher Murphy  

Title:

  Financial Services Officer



--------------------------------------------------------------------------------

EXHIBIT B

MONTHLY MONITORING REPORT

[See Section 1(h)(11)]

[Provided separately]